                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

LEROY PURNELL, on behalf of himself                                                 PETITIONER
and others similarly situated

V.                                                                   NO. 4:18-CV-99-DMB-JMV

DONALD TRUMP, President of the
United States, et al.                                                            RESPONDENTS


                                              ORDER

       This petition for a writ of habeas corpus is before the Court on the Report and

Recommendation of United States Magistrate Judge Jane M. Virden. Doc. #3.

                                                I
                                        Procedural History

       On April 30, 2018, Leroy Purnell filed in the United States District Court for the Northern

District of Mississippi a “Petition for Writ of Habeas Corpus and Complaint for Declaratory and

Injunctive Relief.” Doc. #1. The document, which names as defendants numerous government

officials and agencies, seeks various forms of relief (including a writ of habeas corpus, declaratory

relief, and monetary damages) based on allegations that he was (and remains) “detained” through

improper acts of secret electronic surveillance, including the use of implants, and that such

surveillance violates his constitutional rights. See generally id.

       On May 4, 2018, United States Magistrate Judge Jane M. Virden issued a Report and

Recommendation construing Purnell’s filing as a habeas petition and recommending its dismissal

because Purnell is not in custody. Doc. #3. Purnell, whose address of record does not appear to

be a penal institution, objected to the Report and Recommendation on May 16, 2018. Doc. #5.
                                                           II
                                                        Standard

         Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States

v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

                                                          III
                                                        Analysis

         As explained above, Judge Virden construed Purnell’s initial filing as a habeas petition and

recommends dismissing the petition because Purnell is not in custody. Doc. #3. Judge Virden is

correct that courts lack jurisdiction over habeas petitions filed by petitioners not in “custody.” See

Zolicoffer v. U.S. Dep’t of Justice, 315 F.3d 538, 540 (5th Cir. 2003). “Usually, custody signifies

incarceration or supervised release, but in general it encompasses most restrictions on liberty

resulting from a criminal conviction.” Id. (quotation marks omitted). Because Purnell’s objections

to the Report and Recommendation (which merely state general principals of habeas law) do not

show that Purnell is in custody within the meaning of habeas statutes, his claims fail to the extent

the pleading is construed as a habeas petition.1

                                                        IV
                                           Certificate of Appealability

         Rule 11 of the Rules Governing § 2254 Proceedings for the United States District Courts




1
  In his objections, Purnell did not challenge Judge Virden’s decision to construe his petition as one seeking habeas
relief. While Purnell’s petition also seeks relief consistent with a general civil action, he has not paid a civil filing fee
and has not moved to proceed in forma pauperis. Accordingly, the Court declines to construe Purnell’s pleading as
anything but a petition for a writ of habeas corpus. To the extent Purnell intended to assert non-habeas civil claims,
he should have paid the $400 civil filing fee or sought leave to proceed in forma pauperis.
                                                             2
requires a court to “issue or deny a certificate of appealability when it enters a final order adverse

to the applicant.” A certificate of appealability (“COA”) will issue “only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For cases

rejected on their merits, a movant “must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong” to warrant a COA. Slack v.

McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim rejected on procedural grounds,

a movant must demonstrate “that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id. at 484. Based on the

Slack criteria, the Court finds that a COA should not issue in this case.

                                                V
                                            Conclusion

       The Report and Recommendation [3] is ADOPTED as the order of the Court. Purnell’s

petition for a writ of habeas corpus [1] is DENIED. A final judgment will issue separately.

       SO ORDERED, this 19th day of September, 2019.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
